Citation Nr: 0117862	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  95-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a recurrent non-
psychotic major depressive disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit 
sought.  The veteran filed a timely appeal, and by a February 
1998 Remand Order, the Board referred the case back to the RO 
for further development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  

At a hearing before one of the undersigned members of the 
Board, the veteran indicated that it was his opinion that he 
was unable to work because of his service-connected 
depression.  As this appears to be a claim for a total rating 
based on individual unemployability, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's service-connected psychiatric disorder, 
characterized as a recurrent, non-psychotic major depressive 
disorder, is objectively shown to be productive of 
symptomatology most consistent with a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  In addition, the veteran's psychiatric disorder 
is objectively shown to be productive of symptomatology 
consistent with occupational and social impairment with 
reduced reliability and productivity due to difficulty in 
understanding complex commands, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent disability 
evaluation for the veteran's service-connected non-psychotic 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Codes 9405, 9434 (1996 & 2000); 
38 C.F.R. § 4.132, Diagnostic Code 9434 (1996); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his 
service-connected major recurrent non-psychotic depressive 
disorder ("psychiatric" or "depressive" disorder) is 
greater than reflected by the currently assigned 30 percent 
evaluation.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

On November 9, 2000, the President signed into law the VCAA, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate that claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 
38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statement of the case (SOC), 
and in subsequent supplemental statements of the case 
(SSOCs), in addition to letters sent to the veteran, have 
provided him with sufficient information regarding the 
applicable regulations and regarding the evidence necessary 
to substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  In addition, by its February 
1998 Remand Order, the Board provided the veteran with 
further information with respect to the types of evidence 
needed to substantiate his claim.  The VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
transcripts of personal hearing testimony given before the 
undersigned Board Members.  In particular, the Board notes 
that at his most recent hearing, of October 2000, the veteran 
testified that he had recently undergone treatment at a local 
VA Medical Center (VAMC), and that he was to undergo an 
upcoming visit with a VA psychiatrist in the near future.  
The veteran indicated that in the interest of saving time and 
in order to avoid another remand, he would obtain those 
records as they became available and submit them directly to 
the Board.  The Board notes that the veteran submitted the VA 
clinical treatment records referenced at his October 2000 
hearing, and also submitted a signed form waiving his right 
to have the additional evidence considered by the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate his claim for an increased 
rating.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Historically, service connection for what was termed as a 
recurrent, non-psychotic major depressive disorder was 
granted by a January 1993 rating decision.  A 30 percent 
evaluation was assigned, effective from August 8, 1991.  In 
December 1994, the veteran filed a claim for an increase in 
his assigned disability rating.  His claim was denied by a 
rating decision of January 1995, and this appeal followed.  

The decision to assign a 30 percent evaluation for the 
veteran's psychiatric disability was based on the report of a 
November 1992 VA rating examination showing that the veteran 
had made at least a gesture of suicide some 10 years 
previously, and that he had an angry mood with depressed 
affect.  At that time, he reported to the examiner that he 
"would love to be dead," but that he did not "have the 
nerve to do it."  He was not shown to have any 
hallucinations or delusions, but did demonstrate paranoid 
ideation.  The veteran was found to be cognitively intact 
including memory  and mathematical ability, and he was able 
to abstract well.  At that time, the examiner concluded with 
a diagnosis of major depressive disorder, recurrent, 
moderate, without psychotic symptoms.  No Axis V global 
assessment of functioning (GAF) score was offered.  

Evidence considered in connection with this claim includes a 
VA vocational evaluation report dated in November 1994.  The 
examiner noted in his conclusion that the veteran had a 
service-connected psychiatric disorder along with nonservice-
connected disabilities affecting his arms, shoulder and legs.   
As a result, the examiner noted that the veteran was limited 
to mostly light work with further restriction on account of 
the veteran's psychiatric disorder.  The examiner indicated 
that the veteran's test scores showed that he should be able 
to benefit from further educational training.  He noted that 
the veteran was receiving therapy which should benefit him in 
that the veteran demonstrated a lot of ability and a good 
future if he continued to get help.  Several subsequent 
attempts to contact the veteran proved unsuccessful and it 
does not appear that the veteran continued the counseling 
process.

In support of his claim for an increased rating, the veteran 
submitted VA clinical treatment records dating from August 
through February 1997, which showed that the veteran was 
regularly taking Prozac, and that he was shortly expected to 
live in his own home.  Generally, the veteran reported 
experiencing difficulty sleeping, social withdrawal, and 
difficulty in controlling his temper.  These records indicate 
that the veteran was noted to be living alone in his own 
apartment.  The veteran was shown to exhibit varying degrees 
of depression during this period, but he did not have any 
sort of thought disorder or psychoses.  Further, the veteran 
was not noted to have suicidal or homicidal tendencies.  The 
veteran reported that "little things" did not upset him as 
much any longer.  He indicated that he sometimes thought that 
he was "better off dead," but that he did not have any 
suicidal ideation, per se.  

The veteran underwent a VA rating examination in March 1997 
which included psychological testing.  The report of that 
examination shows that the examiner thoroughly reviewed the 
relevant medical evidence contained in the veteran's claims 
file.  The veteran indicated that he had attempted suicide in 
1985 by "cutting the back of his hand."  In addition, he 
stated that two years previously, he had attempted suicide by 
swallowing pills of some sort.  A friend allegedly gave him 
an emetic.  The veteran indicated that he had not sought 
treatment for either alleged suicide attempt.  Further, he 
indicated that he had not undergone any inpatient psychiatric 
treatment.  The veteran reported having been married six 
times, the longest marriage lasted for some eight years.  
With respect to subjective complaints, the veteran reported 
that he experienced problems getting along with others and 
with controlling his temper.  He denied having any recent 
suicidal ideation, and denied experiencing any obsessions, 
compulsions, phobias, rituals, checking behavior, or 
avoidance.  When asked about homicide, the veteran reported 
that there were too many people he wanted to kill to be able 
to do so at one time, including his lawyer and a judge who 
sentenced him to prison, and he indicated that he did not 
want to return to prison.  The veteran reported experiencing 
depression of intermittent frequency, but he denied 
experiencing crying spells or other self-destructive or 
"cutting behavior."  Further, according to the veteran, he 
had a good appetite, he slept for approximately three to four 
hours per night, and he had occasional nightmares.  The 
veteran also reported experiencing an active libido.  

On examination, the veteran was observed to be casually but 
somewhat sloppily dressed, and had a well-trimmed beard.  The 
veteran was noted to be friendly and cooperative, and was a 
fair historian.  During the interview, the veteran made good 
eye contact, and was generally well groomed.  The veteran was 
able to remain seated over the course of the examination, and 
there was no evidence of anxiety, but he did appear to be 
mildly dysphoric.  The veteran's affect was otherwise calm 
and relaxed throughout the examination.  He had a full range 
of affect which was appropriate to the content of the 
examination.  The examiner noted that the veteran exhibited a 
good sense of humor, and responded to humor appropriately.  
His affect was not found to be labile or bizarre.  However, 
the veteran's mood was characterized as depressed.  The 
veteran was fully oriented, and there was no unusual 
psychomotor activity, gestures, or behavior.  There was no 
deficit of cognition, memory, learning or attention.  Thought 
was coherent and logical without flight of ideas or loose 
associations.  There was no suicidal or homicidal ideation 
present, and no evidence of delusions, hallucinations, or 
other psychotic symptoms.  The veteran's judgment was fair, 
although he displayed little psychological insight.  

The examiner particularly noted that on psychological 
testing, the veteran was shown to over-endorse his pathology 
in such a manner as to create an unfavorable impression.  
Although he was clearly shown to have significant 
psychological problems, the examiner noted that it was 
possible that the veteran was over exaggerating his symptoms.  
Working relationships would likely be strained.  Further, 
while his test results indicated a severe level of 
depression, the examiner noted that interpretation of those 
results should be modulated by awareness of the veteran's 
tendency to over-endorse pathology on the three personality 
inventories.  In summary, the examiner stated that the 
veteran appeared to experience significant depression.  Such 
was likely to be one in a series of recurrent depressive 
episodes.  Further, the veteran appeared to suffer from a 
severe personality disorder, which may contribute to his 
depressive episodes.  On both psychiatric and psychological 
examination, the examiners concluded with an Axis I diagnosis 
of major recurrent depressive disorder, and offered a GAF 
score of between 51 to 60, which was suggestive of moderate 
symptoms of a psychiatric disorder, with moderate difficulty 
in social and occupational functioning.  Under the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a GAF score 
of between 51 to 60 is suggestive of moderate symptoms of a 
psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

In June 1997, the veteran appeared before an undersigned 
Board Member, and testified that he felt that his objectively 
demonstrated symptomatology was more consistent with the 
criteria contemplated for assignment of a 50 percent 
disability evaluation.  The veteran reported that his 
symptomatology was constant and severe, and that he felt that 
the severity of his symptoms rendered him totally disabled.  
In support of that contention, the veteran testified that the 
Social Security Administration (SSA) had determined that he 
was 100 percent disabled due to his psychiatric disability.  
He indicated that he had been treated at a local VAMC for his 
psychiatric problems for the past year and a half.  According 
to the veteran, his medications, including Prozac and 
Lithium, were not effective in controlling his symptoms.  
With respect to his recent rating examination, the veteran 
stated that the examination was very thorough, and that he 
felt that he should be provided with some sort of help.  In 
that regard, the veteran testified that he had sought 
admission at a psychiatric hospital, but that admission had 
been denied.  The veteran indicated that his primary 
activities involved reading and watching television, and that 
he would go to the grocery store.  Otherwise, he indicated 
that he avoided venturing out because he would likely become 
involved in a fight with someone.  The veteran testified that 
he lived alone in a two-room apartment, and that he could not 
see any purpose for living.  He stated that he did not have 
anything to do with his family, and only had a relationship 
with his cat.  The veteran offered that there were a number 
of people he would "like to see dead," but he indicated 
that did not know how he would do it.  With respect to 
suicide, the veteran alluded to his alleged prior attempts 
mentioned in the VA rating examination report, and stated 
that if he knew an attempt at suicide would be successful, he 
would have done it already.  The veteran stated that he 
constantly had such thoughts, but admitted that he did not 
have an actual plan at that time.  In addition, the veteran 
testified that he would be capable of picking a fight within 
10 minutes given his "pent-up frustration" and anger, but 
offered that he hoped that he was not a danger to others.  
The veteran testified that he had last worked as an 
electrician in December 1989, but left that job as there was 
no further work to be done.  He indicated that he had been in 
trouble in July 1990 with co-workers, and indicated that he 
was unable to handle the stress of that job.  According to 
the veteran, his memory and concentration ability were in 
decline and he stated that his mind wandered.  The veteran 
stated that he experienced spontaneous crying spells, and 
that he was only able to sleep for approximately four hours 
each night.  He testified that going out at night to buy 
groceries or other necessities was the only time he ever went 
out.  

With respect to his contention that he was 100 percent 
disabled, the veteran offered that the SSA had determined him 
to be totally disabled, and that he was unable to hold a job.  
The veteran stated that he had attempted to enter into a 
rehabilitation program, but that he was told that his test 
scores were too low to continue in the program.  The veteran 
stated that his SSA benefits began around the same time as 
his VA disability benefits, and that it had been his 
understanding that the SSA disability determination had been 
based primarily on his VA clinical treatment records.  He 
indicated that he had completed high school and some college, 
and had trained on the job as an electrician.  He indicated 
that he had a driver's license, and maintained his own 
vehicle.  He stated that he had no contact with any of his 
former wives or children.  

Following his June 1997 Board hearing, SSA records were 
obtained, which included the decision of an Administrative 
Law Judge (ALJ) dated in July 1992, regarding the veteran's 
disability status.  In essence, the veteran's overall 
disability picture, which was found to consist of an 
affective disorder, dysthymia, personality disorder, and 
substance abuse disorder, was found to have caused slight 
restriction of activities of daily living, and marked 
difficulties in maintaining social functioning.  While the 
veteran was not noted to have experienced any significant 
impairment in concentration, persistence, or pace, the ALJ 
determined that the veteran had experienced repeated episodes 
of deterioration or decompensation in the workplace or in 
work-like settings.  Accordingly, the veteran was found to 
have been under a "disability" status since December 1989.  
The Board notes here that psychiatric clinical treatment 
records and examination reports received from the SSA show 
that the veteran had been assigned a GAF score between 51 and 
60, although in October 1991, he was assigned a GAF score of 
between 45 and 50, indicating serious symptoms of a 
psychiatric disability including an inability to keep a job.  

The veteran underwent an additional VA rating examination in 
October 1999.  The report of that examination shows that the 
veteran had been on SSA disability since 1992, and which had 
been made retroactive to 1989.  He was noted to have last 
worked in 1989 after having been laid off from his job as an 
electrician.  He was further noted to have been incarcerated 
for a period of time in 1990 after having been convicted on 
federal felony charges of uttering threats over interstate 
telephone lines.  At the time of the examination, the veteran 
reportedly lived alone in his apartment, and indicated that 
he did not have any hobbies or interests.  The veteran 
reported that he did not interact with his family, but only 
took care of his cat.  The veteran stated that he did not 
venture out often, but he was noted to have a driver's 
license, had a van, and drove himself to the examination.  
Subjectively, the veteran stated that he slept poorly, and 
that his mood was depressed most of the time.  He denied 
experiencing any active homicidal or suicidal ideation.  The 
examiner noted the veteran's alleged prior suicide attempts 
as discussed in his previous examination report.  On 
examination, the veteran was observed to have excellent 
grooming and hygiene.  He was noted to be clean and casually 
dressed.  Affect was serious but not restricted.  The veteran 
was characterized as being somewhat angry and acerbic in his 
statements, with some sarcasm towards the government and his 
perceived lack of proper treatment.  He stated that his only 
reason for living was his cat, and reported that he rarely 
saw members of his family.  The veteran was fully oriented, 
and appeared to have average intellect.  Mathematical, 
memory, and cognitive tests were within normal limits.  No 
memory or concentration deficits were indicated.  The veteran 
denied experiencing any delusions or hallucinations.  The 
examiner concluded with an Axis I diagnosis of dysthymic 
disorder, and an Axis V GAF score of 55.  The examiner went 
on to state that the veteran had a "colorful history" of 
six prior marriages, problems with authority and the law, who 
now lived alone and isolated himself from others.  He was not 
under any active psychiatric treatment at that time.  The 
veteran's lifestyle and symptoms were noted to be essentially 
the same as at the time of his previous VA rating examination 
in March 1997.  The examiner stated that the veteran was 
marginally adjusted to his situation, and he appeared to be 
stable.  

In October 2000, the veteran presented testimony at a 
videoconference hearing before an undersigned Board Member.  
The veteran testified that he had been treated at a local 
VAMC, and that he did not receive any private medical 
treatment.  He indicated that he would obtain the most recent 
treatment records in the interest of saving time and avoiding 
further delays in processing of his claim.  According to the 
veteran, he had very disturbed sleep, and he took Doxepin.  
The veteran also reported taking blood pressure medication 
and indicated that he was a diabetic.  The veteran stated 
that he was afraid of venturing out in public because he was 
afraid of what might happen, given his anger management 
problems.  He testified that he only drove his vehicle some 
20 miles per month, and only went out to the grocery store.  
The veteran testified that he was very susceptible to road 
rage, and referred to alleged incidents which had occurred in 
the VA parking lot.  The veteran conceded that he did talk 
with his brothers on the telephone, but continued to maintain 
that he did not have any relationship with his mother or 
sisters.  He also stated that he did not have many friends.  
With respect to other factors such as personal hygiene, 
concentration, and memory ability, the veteran indicated that 
he was becoming increasingly more impaired in each category.  
He stated that he had thoughts of physically assaulting 
others, but had not acted on such thoughts.  The veteran 
stated that at the time of his arrest, he was placed in a 
suicide-watch cell, and that he had attempted to kill himself 
three times previously.  According to the veteran, he had 
recently undergone treatment at the VAMC, and had been 
advised by the treating physician that he should be admitted.  
The veteran further offered that he did not feel that his 
assigned GAF scores accurately reflected the severity of his 
psychiatric disability.  

As noted, the veteran submitted additional VA clinical 
treatment records dating from May through August 2000.  The 
VAMC administrative office indicated that the records 
reflected all treatment pertaining to the veteran dating from 
January 1997 through February 2001.  Those records show that 
he had been seen during that period for a variety of physical 
problems including diabetes mellitus and impotence, in 
addition to treatment for his service-connected psychiatric 
disorder.  The treating physician noted the veteran's 
reported history of three prior suicide attempts, and he 
reportedly lived alone with his cat.  On examination, the 
veteran was observed to be well groomed, cooperative, 
attentive, and had fluent speech.  The veteran's mood was 
characterized as depressed, anhedonic, and he was noted to be 
upset regarding his impotence.  The veteran reported 
experiencing thoughts of suicide, but he was directed to sign 
a "safety contract" to the effect that he would not kill 
himself or harm others.  The examiner concluded with an Axis 
I diagnosis of depression due to his general medical 
condition, and offered an Axis V GAF score of 55. 

Under the regulations governing disability evaluations which 
were in effect when the veteran filed his claim, a 30 percent 
evaluation was contemplated for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  A 50 percent evaluation was warranted 
upon a showing of considerably impaired ability to establish 
or maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
in which the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were to have been of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  For assignment 
of a 100 percent evaluation, the attitudes of all contacts 
except for the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
were also required.  See 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).

Also, in cases where the only compensable service-connected 
disability was a mental disorder rated at 70 percent, and 
such mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  See 
38 C.F.R. § 4.16(c) (in effect prior to November 7, 1996).  
In addition, in Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a showing of any one of the above evaluative 
criteria for a 100 percent evaluation was a sufficient basis 
upon which to award a 100 percent rating.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125 -- 4.132.  See 61 Fed. Reg. 
52695-52702 (1996).  The revised regulations pertaining to 
the evaluative criteria for the veteran's service-connected 
psychiatric disorder are now codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2000).  

As noted, when the law or regulations change during the 
pendency of an appeal, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-13.  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under both the former and the current 
regulations in the Rating Schedule in order to determine 
which version is most favorable to his claim.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).  

Applying both the former and the revised regulations 
governing the veteran's service-connected major depressive 
disorder, the Board concludes that the evidence supports a 
grant of a 50 percent evaluation, and no more.  The Board 
observes that throughout the course of this appeal, the 
veteran's assigned Axis V GAF score has most consistently 
been assessed as between 51 and 60.  As noted, under DSM-IV, 
a GAF score of 51 to 60 is suggestive of moderate symptoms of 
a psychiatric disorder with moderate difficulty in social, 
occupational, or school functioning.  The Board also finds 
that the objective medical evidence pertaining to the 
veteran's psychiatric disorder supports such an assessment.  
However, the Board concludes that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 50 percent, because the veteran's objectively 
manifested symptomatology is not of such severity sufficient 
to warrant a higher rating.  

As discussed, the relevant clinical treatment records showed 
that the veteran's primary symptomatology involved anger 
control, sleeping difficulties, depression, and social 
withdrawal.  He was not noted to experience any psychotic or 
delusional behavior.  On outpatient treatment in 1997, and on 
VA examination in March 1997 and October 1999, the veteran 
either was not found to have suicidal or homicidal ideation 
or he denied recent suicidal ideation.  In his hearing 
testimony, the veteran appeared to place emphasis on his 
assertions that he constantly thought that he would be better 
off dead, and that there was a relatively large number of 
people whom he would like to kill.  However, he admitted that 
he had no such current ideation, did not have any actual 
plans to carry out any such acts, and generally denied 
experiencing active homicidal or suicidal ideation to his 
treating physicians and rating examiners.  Further, although 
he has claimed that he had homicidal thoughts, he has 
repeatedly been found to be oriented, and to have an 
appropriate affect.  There is no evidence of unusual 
psychomotor activity, gestures, or behavior.  There has been 
no objective evidence of impairment of cognition or memory.  
The veteran has been described as having coherent and logical 
thought.  

The Board observes that at the time of his personal hearing 
of June 1997, the veteran and his representative both argued 
that the March 1997 rating examination had been most 
thorough, and that it provided an accurate reflection of the 
degree of severity of the symptomatology associated with his 
psychiatric disorder.  The Board notes that the VA rating 
examiners who conducted both the diagnostic tests and the 
clinical evaluation both concluded that while the veteran did 
have significant psychological problems, he was also found to 
over-endorse or exaggerate his symptomatology in such a 
manner to create an unfavorable impression.  The examiners 
concluded that the veteran's symptoms were indeed serious, in 
that he experienced significant depression, and would likely 
have strained relations in a workplace.  However, the 
examiners also cautioned that it would be necessary to 
modulate any such results in light of the veteran's tendency 
to over-exaggerate his symptoms on psychological testing.  
The Board further notes that during the clinical portion of 
the examination, the veteran did appear to be mildly 
dysphoric, and he was shown to have a depressed mood.  The 
examiners based the assigned Axis V GAF score of 51 to 60, in 
part, on the psychological test results.  

With respect to social interaction, the veteran has reported 
that he had few friends, and that he would only speak with 
his brothers approximately once per month.  Otherwise, 
according to the veteran, his only other social interaction 
involved taking care of his cat.  The Board finds credible 
that the veteran has significant social isolation.  However, 
the Board must weigh this one factor with the other 
symptomatology demonstrated during the pendency of this 
appeal in determining the degree of impairment caused overall 
by the veteran's service-connected psychiatric disorder.  In 
this regard, the Board finds, therefore, that while not all 
criteria for assignment of a 50 percent evaluation have been 
met, under either the former or the revised rating criteria 
governing psychiatric evaluations, after resolving all 
reasonable doubt in his favor, the veteran's objectively 
demonstrated symptomatology is shown to more nearly 
approximate the criteria required for that rating.  See 
generally 38 C.F.R. § 4.7, 4.130, Diagnostic Codes 9405, 
9434.  

The veteran is shown to have an impaired ability to establish 
and maintain effective relationships with people.  The Board 
also notes that SSA has determined him to be totally disabled 
due in part to his service-connected psychiatric disorder.  
However, the Board must also emphasize that this finding also 
included a nonservice-connected personality disorder which 
has also been diagnosed and is shown to be significantly 
disabling in other VA records.  More importantly, the Board 
has placed significant weight on the actual clinical findings 
shown in numerous VA records.  These records simply do not 
demonstrate more than "considerable industrial impairment" 
attributable to the veteran's service-connected depression.  
The Board notes that this conclusion and the award of a 50 
percent disability evaluation is indicative of the 
significant degree of industrial impairment which may be 
attributed to the veteran's service-connected disability.  

The Board finds that the objective medical evidence presented 
fails to establish that the veteran experiences a "severely 
impaired ability" to establish and maintain relationships 
with others or that he has "severe impairment" in his 
ability to obtain or retain employment due to his service-
connected major depressive disorder.  While the veteran has 
not been regularly or gainfully employed apparently since he 
was laid off in approximately December 1989, the Board finds 
that the objective medical evidence presented does not show 
that his service-connected disability has precluded him from 
seeking, obtaining, or retaining all forms of gainful 
employment following his release from federal prison in 1990 
or 1991.  In that regard, the Board notes that the veteran 
lives independently, that he has a valid driver's license, 
and that he owns and maintains his own vehicle.  Further, the 
Board notes that the veteran has reportedly completed his 
high school education, has completed two years of college 
education, and has worked in several various capacities 
including on-the-job training as an electrician.  It was 
clearly noted in the 1994 VA vocational assessment that the 
veteran had a great deal of ability and a good future if he 
continued with counseling.  Further, while the clinical 
findings and the veteran's testimony clearly demonstrate that 
the veteran does have a significant degree of industrial 
impairment, the Board finds that the symptomatology shown on 
repeat examination overall does not show impairment to a 
degree greater than reflected by the 50 percent evaluation.  

In addition, under the revised rating criteria, the veteran 
is not shown to meet the standards for assignment of a 70 
percent evaluation.  While he has attempted to show that he 
experiences suicidal ideation, he has not been found to 
experience any sort of spatial disorientation, or problems 
involving his ability to maintain personal hygiene, and he is 
not shown to experience depression to the point where he 
cannot function independently.  The Board acknowledges that 
the veteran is shown to experience some degree of difficulty 
in adapting to stressful circumstances such as "work in a 
worklike setting," but his routine activities are not shown 
to have been impaired to a degree contemplated by the 
criteria for assignment of a 70 percent evaluation.  In 
short, the Board find that under the revised criteria, the 
veteran's objectively manifested symptomatology is most 
consistent with the criteria for assignment of a 50 percent 
evaluation.  Accordingly, to the extent that the veteran is 
objectively shown to demonstrate an overall disability 
picture consistent with assignment of a 50 percent 
evaluation, his appeal is granted to that extent only.  

The Board's decision to grant the veteran's appeal to the 
extent that an increased 50 percent rating will be assigned 
does not preclude consideration of his claim on an 
extraschedular basis.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no showing 
that the disability under consideration has caused marked 
interference with employment beyond that noted above, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board finds no evidence of 
an unusual or exceptional disability picture in this case 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's service-connected psychiatric 
disability on a schedular basis.  However, his objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant assignment of an evaluation in excess 
of 50 percent on a schedular basis.  Likewise, referral for 
consideration of an extraschedular rating is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 50 percent 
disability evaluation for the veteran's service-connected 
non-psychotic major depressive disorder is granted.  



			
	CHARLES E. HOGEBOOM	STEVEN L. COHN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



________________________________
S. L. KENNEDY
Member, Board of Veterans' Appeal

 

